Citation Nr: 1524510	
Decision Date: 06/09/15    Archive Date: 06/19/15

DOCKET NO.  12-13 132	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Entitlement to service connection for residuals of a left clavicle fracture, to include as secondary to service-connected traumatic brain injury (TBI) with migraine headaches.

2.  Entitlement to service connection for residuals of rib fractures, to include as secondary to service-connected TBI with migraine headaches.

3.  Entitlement to service connection for a compression fracture of thoracic spine with loss of vertebral height, to include as secondary to service-connected TBI with migraine headaches.


REPRESENTATION

Veteran represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

T. Carter, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 2005 to July 2009.  His awards and decorations include the Combat Action Ribbon.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a March 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.

This appeal was processed using the Virtual Benefits Management System (VBMS).  The Virtual VA electronic claims file contains VA treatment records dated from July 2010 to March 2011 that were considered by the RO, and the remaining records are duplicate copies of evidence already associated with VBMS.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran was involved in a motorcycle accident in June 2010 when he changed positions in an attempt to miss hitting his friend on another motorcycle who had wrecked in front of him.  He fractured his bilateral ribs and left clavicle, and he sustained a compression fracture of the thoracic spine as a result of that accident.  The Veteran has asserted that his rib, left clavicle, and thoracic spine fractures should be service-connected because his service-connected residuals of a traumatic brain injury, including cognitive and reaction time impairment, contributed to the accident. See August 2010 VA Form 21-4138; September 2014 written brief. 

The Veteran filed his claim for service connection for these disorders in August 2010.  He was later afforded a VA examination in March 2011 at which time the examiner found that he had a compression fracture of T9 with 20 percent loss of vertebral height anteriorly.  However, the examiner also indicated that the Veteran had a healed left clavicle fracture without residuals and healed rib fractures without residuals.  Nevertheless, the Board notes that March 2011 VA x-rays showed mild irregularity of the distal clavicle that may be secondary to degenerative change or remote trauma.  It was also noted that he had mild degenerative changes in the acromioclavicular joint.  In addition, despite finding no residuals, the examiner later noted in the report that the Veteran's rib fractures and left clavicle fracture had significant effects on occupational activities, such as decreased mobility, problems with lifting and carrying, lack of stamina, and pain.  Thus, the examination report is unclear as to whether or not the Veteran had a current rib or left clavicle disability.

The VA examiner also opined that the Veteran's service-connected residuals of a traumatic brain injury did not aggravate his current claimed conditions, as they were separate.  No further rationale was provided.  Notably, in a February 2010 rating decision, the RO assigned a 70 percent evaluation for the Veteran's service-connected residuals of a traumatic brain injury, based in part on impairment to his memory, attention, concentration, and judgment.  However, the examiner did not discuss these impairments or the Veteran's assertions that they contributed to or caused the accident.  Therefore, the Board finds that an additional VA examination and medical opinion are needed in this case.  

Accordingly, the case is REMANDED for the following actions:

1.  The AOJ should request that the Veteran provide the names and addresses of any healthcare providers who treated him for any left clavicle, rib, and thoracic spine disorders.  After acquiring this information and obtaining any necessary authorization, the AOJ should obtain and associate these records with the claims file.  

The AOJ should also secure any outstanding, relevant VA medical records, to include any records dated since March 2011.

2.  After completing the foregoing development, the Veteran should be afforded a VA examination to determine the nature and etiology of any left clavicle, rib, and thoracic spine disorders that may be present. 

Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed. The examiner is requested to review all pertinent records associated with the claims file, including the Veteran's service treatment records, post-service medical records, and assertions.

It should be noted that the Veteran is competent to attest to factual matters of which he has first-hand knowledge, including observable symptomatology.  If there is a medical basis to support or doubt the history provided by the Veteran, the examiner should provide a fully reasoned explanation.

The examiner should identify any left clavicle, rib, and thoracic spine disorders that have been present since the Veteran filed his claim in August 2010 or within close proximity thereto.

For each diagnosis identified, the examiner should state whether it is at least as likely as not that the disorder is either caused by or permanently aggravated by the Veteran's service-connected residuals of a traumatic brain injury.

In making this determination, the examiner should address the Veteran's assertion that his traumatic brain injury has caused cognitive impairment, which in turn caused or contributed to his motorcycle accident.  He has asserted that he could comprehend what was happening quickly enough, overreacted, and lost control while trying to over-correct his motorcycle.  His representative has also stated that the Veteran's cognitive function and impaired reaction due to his traumatic brain injury aggravated the extent of the injuries sustained in the June 2010 accident.

(The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of a certain conclusion as it is to find against it.)

A clear rationale for all opinions would be helpful, and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.   Because it is important "that each disability be viewed in relation to its history [,]" 38 C.F.R. § 4.1, copies of all pertinent records in the appellant's claims file, or in the alternative, the claims file, must be made available to the examiner for review.

3.  After completing the above actions and any other development as may be indicated as a consequence of the actions taken in the preceding paragraphs, the issues on appeal should be reviewed by the AOJ on the basis of additional evidence.  If a benefit sought is not granted, the Veteran and his representative should be furnished a supplemental statement of the case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
J.W. ZISSIMOS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).


